DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of prior U.S. Patent No. 10,620,670 to Wilson et al. This is a statutory double patenting rejection.

Wilson et al. disclose a protective shield for a touch sensitive screen of a device, the device having a touch sensitive screen that enables touch operation of the electronic device, and the touch sensitive screen having an active area that comprises a touch sensitive visual display and an inactive area, the shield comprising: a base layer defining opposed first and second sides, the base layer having a shape that corresponds to a shape of the touch sensitive screen, the base layer defining a central portion that has a shape corresponding to the active area of the touch sensitive screen and an outer peripheral portion that corresponds to a shape of the inactive area of the touch sensitive screen; an annular layer disposed about the outer peripheral portion of the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer; and a layer of pressure sensitive adhesive disposed on the second side of the annular layer; wherein the shape of the base layer and the disposed layer of pressure sensitive adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device, and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device, wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield, wherein the annular layer comprises an opaque pattern to hide air bubbles formed between the attached shield and the device, and wherein the annular layer is patterned (Claim 21). Wilson et al. disclose a shield for protecting a touch screen that defines an active area disposed within an inactive area, the shield comprising: a base layer having a shape that corresponds to the touch screen, the base layer defining opposing first and second sides; an annular layer attached to the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch screen and that -19-defines a central portion of the shield that corresponds to the active area of the touch screen, the annular layer having a first surface attached to the second side of the base layer and an opposing second surface; a first adhesive layer disposed on the second surface of the annular layer; wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer, and wherein the first surface of the annular layer comprises a pattern (Claim 2) as in claim 2. With respect to claim 3, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Claim 3). Regarding claim 4, the pattern is printed on the first surface of the annular layer (Claim 4). For claim 5, the pattern is formed by screen printing on the first surface of the annular layer (Claim 5). In claim 6, a second adhesive layer adhering the first surface of the annular layer to the second side of the base layer (Claim 6). With regard to claim 7, the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield (Claim 7). As in claim 8, the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2 (Claim 8). With respect to claim 9, the pattern comprises a dark color (Claim 9). Regarding claim 10, the pattern is solid black (Claim 10). For claim 11, the pattern is multi-colored (Claim 11). In claim 12, the pattern comprises at least one of a graphical image, a photographical image, and text (Claim 12). With regard to claim 13, the pattern comprises symbols that correspond to touch sensitive operations on the inactive portion of the touch screen (Claim 13).  As in claim 14, the base layer is configured to inhibit wear to the pattern of the annular layer (Claim 14). With respect to claim 15, the shield is configured so that touch sensitive portions of the inactive area and the active area maintain touch sensitivity through the attached touch screen (Claim 15). Regarding claim 16, the shield is configured so that the touch screen maintains touch sensitivity through the attached shield (Claim 16). For claim 17, the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen (Claim 17). In claim 18, the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield (Claim 18). With regard to claim 19, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Claim 19). As in claim 20, the base layer is formed from a flexible material (Claim 20).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 8 and 9 of U.S. Patent No. 8,974,620 to Wilson et al. in view of Kusuda et al. (USPGPub 2010/0033442 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards protective shields.

Wilson et al. discloses a protective shield for a touch sensitive screen of a device, the device having a touch sensitive screen that enables touch operation of the electronic device, and the touch sensitive screen having an active area that comprises a touch sensitive visual display and an inactive area, the shield comprising: a base layer defining opposed first and second sides, the base layer having a shape that corresponds to a shape of the touch sensitive screen, the base layer defining a central portion that has a shape corresponding to the active area of the touch sensitive screen and an outer peripheral portion that corresponds to a shape of the inactive area of the touch sensitive screen; an annular layer disposed about the outer peripheral portion of the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer; and a layer of pressure sensitive adhesive disposed on the second side of the annular layer; wherein the shape of the base layer and the disposed layer of pressure sensitive adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device, and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device, wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield, and wherein the annular layer comprises an opaque pattern to hide air bubbles formed (Claims 1 – 3) as in claim 1.  Wilson further discloses a shield for protecting a touch screen that defines an active area disposed within an inactive area, the shield comprising: a base layer having a shape that corresponds to the touch screen, the base layer defining opposing first and second sides; an annular layer attached to the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch screen and that defines a central portion of the shield that corresponds to the active area of the touch screen, the annular layer having a first surface attached to the second side of the base layer and an opposing second surface; a first adhesive layer disposed on the second surface of the annular layer; wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer, between the attached shield and the device, and wherein the annular layer is patterned and wherein the first surface of the annular layer comprises a pattern (Claims 1 – 3) as in claim 2.  In claim 6, a second adhesive layer adhering the first surface of the annular layer to the second side of the base layer (Claim 1).  Regarding claim 14, the base layer is configured to inhibit wear to the pattern of the annular layer (Claims 1 – 3, wherein the base layer is over the annular or spacer layer).  For claim 15, the shield is configured so that touch sensitive portions of the inactive area and the active area maintain touch sensitivity through the attached touch screen (Claims 1 – 3).  In claim 16, the shield is configured so that the touch screen maintains touch sensitivity through the attached shield (Claims 1 – 3).  Regarding claim 17, the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen (Claim 1).  As in claim 18, the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield (Claim 1).  For claim 20, the base layer is formed from a flexible material (Claim 1, 8 and 9).  However, Wilson et al. fail to disclose the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen, the pattern is printed on the first surface of the annular layer, the pattern is formed by screen printing on the first surface of the annular layer, the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield, the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2, the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen and, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area.

Kusuda et al. teaches a protective panel having the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is printed on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is formed by screen printing on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the base layer and the second adhesive layer each have an index of refraction (Paragraphs 0059, 0063 - 0066; Figure 3, #23), wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2 (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23) and a majority of the active area and the inactive area of the touch screen share a common plane (Figures), and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Figures) for the purpose of protecting the display screen of an electronic device (Paragraph 0001).

	It would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to have a printed or patterned annular in Wilson et al. in order to protect a display screen of an electronic device as taught by Kusuda et al.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 10 of U.S. Patent No. 9,104,256 to Wilson et al. in view of Kusuda et al. (USPGPub 2010/0033442 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards protective shields.

Wilson et al. discloses a protective shield for a touch sensitive screen of a device, the device having a touch sensitive screen that enables touch operation of the electronic device, and the touch sensitive screen having an active area that comprises a touch sensitive visual display and an inactive area, the shield comprising: a base layer defining opposed first and second sides, the base layer having a shape that corresponds to a shape of the touch sensitive screen, the base layer defining a central portion that has a shape corresponding to the active area of the touch sensitive screen and an outer peripheral portion that corresponds to a shape of the inactive area of the touch sensitive screen; an annular layer disposed about the outer peripheral portion of the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer; and a layer of pressure sensitive adhesive disposed on the second side of the annular layer; wherein the shape of the base layer and the disposed layer of pressure sensitive adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device, and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device, wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield (Claims 1, 6 and 10) as in claim 1.  Wilson further discloses a shield for protecting a touch screen that defines an active area disposed within an inactive area, the shield comprising: a base layer having a shape that corresponds to the touch screen, the base layer defining opposing first and second sides; an annular layer attached to the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch screen and that defines a central portion of the shield that corresponds to the active area of the touch screen, the annular layer having a first surface attached to the second side of the base layer and an opposing second surface; wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer, and wherein the first surface of the annular layer comprises a pattern (Claims 1, 6 and 10) as in claim 2.  Regarding claim 14, the base layer is configured to inhibit wear to the pattern of the annular layer (Claims 1, 6 and 10, wherein the base layer is over the annular or spacer layer).  For claim 15, the shield is configured so that touch sensitive portions of the inactive area and the active area maintain touch sensitivity through the attached touch screen (Claims 1, 6 and 10).  In claim 16, the shield is configured so that the touch screen maintains touch sensitivity through the attached shield (Claims 1, 6 and 10).  Regarding claim 17, the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen (Claims 1, 6 and 10).  As in claim 18, the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield (Claim 1).  With respect to claim 19, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Claims 1, 6 and 10).  For claim 20, the base layer is formed from a flexible material (Claims 1, 6 and 10).  However, Wilson et al. fail to disclose wherein a first adhesive layer disposed on the second surface of the annular layer, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen, the pattern is printed on the first surface of the annular layer, the pattern is formed by screen printing on the first surface of the annular layer, the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield, the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2, the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen and, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area.

Kusuda et al. teaches a protective panel having the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is printed on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is formed by screen printing on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the base layer and the second adhesive layer each have an index of refraction (Paragraphs 0059, 0063 - 0066; Figure 3, #23), wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2 (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23) and a majority of the active area and the inactive area of the touch screen share a common plane (Figures), and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Figures) for the purpose of protecting the display screen of an electronic device (Paragraph 0001).

	It would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to have a printed or patterned annular in Wilson et al. in order to protect a display screen of an electronic device as taught by Kusuda et al.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 4, 5, 8, 10 and 20 of U.S. Patent No. 9,128,545 to Wilson et al. in view of Kusuda et al. (USPGPub 2010/0033442 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards protective shields.

Wilson et al. discloses a protective shield for a touch sensitive screen of a device, the device having a touch sensitive screen that enables touch operation of the electronic device, and the touch sensitive screen having an active area that comprises a touch sensitive visual display and an inactive area, the shield comprising: a base layer defining opposed first and second sides, the base layer having a shape that corresponds to a shape of the touch sensitive screen, the base layer defining a central portion that has a shape corresponding to the active area of the touch sensitive screen and an outer peripheral portion that corresponds to a shape of the inactive area of the touch sensitive screen; an annular layer disposed about the outer peripheral portion of the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer; and a layer of pressure sensitive adhesive disposed on the second side of the annular layer; wherein the shape of the base layer and the disposed layer of pressure sensitive adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device, and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device, wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield, wherein the annular layer comprises an opaque pattern to hide air bubbles formed between the attached shield and the device (Claims 1, 4, 5, 8, 10 and 20) as in claim 1.  Wilson further discloses a shield for protecting a touch screen that defines an active area disposed within an inactive area, the shield comprising: a base layer having a shape that corresponds to the touch screen, the base layer defining opposing first and second sides; an annular layer attached to the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch screen and that defines a central portion of the shield that corresponds to the active area of the touch screen, the annular layer having a first surface attached to the second side of the base layer and an opposing second surface; a first adhesive layer disposed on the second surface of the annular layer; wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer (Claims 1, 4, 5, 8, 10 and 20) as in claim 2.  With respect to claim 3, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Claims 1, 4, 5, 8, 10 and 20).  Regarding claim 14, the base layer is configured to inhibit wear to the pattern of the annular layer (Claims 1, 4, 5, 8, 10 and 20, wherein the base layer is over the annular or spacer layer).  For claim 15, the shield is configured so that touch sensitive portions of the inactive area and the active area maintain touch sensitivity through the attached touch screen (Claims 1, 4, 5, 8, 10 and 20).  In claim 16, the shield is configured so that the touch screen maintains touch sensitivity through the attached shield (Claims 1, 4, 5, 8, 10 and 20).  Regarding claim 17, the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen (Claims 1, 4, 5, 8, 10 and 20).  As in claim 18, the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield (Claims 1, 4, 5, 8, 10 and 20).  For claim 20, the base layer is formed from a flexible material (Claims 1, 4, 5, 8, 10 and 20).  However, Wilson et al. fail to disclose wherein a first adhesive layer disposed on the second surface of the annular layer, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen, the pattern is printed on the first surface of the annular layer, the pattern is formed by screen printing on the first surface of the annular layer, the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield, the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2, the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen and, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area.

Kusuda et al. teaches a protective panel having the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is printed on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is formed by screen printing on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the base layer and the second adhesive layer each have an index of refraction (Paragraphs 0059, 0063 - 0066; Figure 3, #23), wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2 (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23) and a majority of the active area and the inactive area of the touch screen share a common plane (Figures), and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Figures) for the purpose of protecting the display screen of an electronic device (Paragraph 0001).

	It would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to have a printed or patterned annular in Wilson et al. in order to protect a display screen of an electronic device as taught by Kusuda et al.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 18, 20, 21, 26 and 29 of U.S. Patent No. 9,274,625 to Wilson et al. in view of Kusuda et al. (USPGPub 2010/0033442 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards protective shields.

Wilson et al. discloses a protective shield for a touch sensitive screen of a device, the device having a touch sensitive screen that enables touch operation of the electronic device, and the touch sensitive screen having an active area that comprises a touch sensitive visual display and an inactive area, the shield comprising: a base layer defining opposed first and second sides, the base layer having a shape that corresponds to a shape of the touch sensitive screen, the base layer defining a central portion that has a shape corresponding to the active area of the touch sensitive screen and an outer peripheral portion that corresponds to a shape of the inactive area of the touch sensitive screen; an annular layer disposed about the outer peripheral portion of the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer; and a layer of pressure sensitive adhesive disposed on the second side of the annular layer; wherein the shape of the base layer and the disposed layer of pressure sensitive adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device, and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device, wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield, wherein the annular layer comprises an opaque pattern to hide air bubbles formed between the attached shield and the device (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29) as in claim 1.  Wilson further discloses a shield for protecting a touch screen that defines an active area disposed within an inactive area, the shield comprising: a base layer having a shape that corresponds to the touch screen, the base layer defining opposing first and second sides; an annular layer attached to the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch screen and that defines a central portion of the shield that corresponds to the active area of the touch screen, the annular layer having a first surface attached to the second side of the base layer and an opposing second surface; a first adhesive layer disposed on the second surface of the annular layer; wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29) as in claim 2.  With respect to claim 3, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29).  Regarding claim 14, the base layer is configured to inhibit wear to the pattern of the annular layer (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29, wherein the base layer is over the annular or spacer layer).  For claim 15, the shield is configured so that touch sensitive portions of the inactive area and the active area maintain touch sensitivity through the attached touch screen (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29).  In claim 16, the shield is configured so that the touch screen maintains touch sensitivity through the attached shield (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29).  Regarding claim 17, the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29).  As in claim 18, the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29).  For claim 20, the base layer is formed from a flexible material (Claims 1, 6, 7, 9, 18, 20, 21, 26 and 29).  However, Wilson et al. fail to disclose wherein a first adhesive layer disposed on the second surface of the annular layer, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen, the pattern is printed on the first surface of the annular layer, the pattern is formed by screen printing on the first surface of the annular layer, the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield, the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2, the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen and, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area.

Kusuda et al. teaches a protective panel having the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is printed on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is formed by screen printing on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the base layer and the second adhesive layer each have an index of refraction (Paragraphs 0059, 0063 - 0066; Figure 3, #23), wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2 (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23) and a majority of the active area and the inactive area of the touch screen share a common plane (Figures), and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Figures) for the purpose of protecting the display screen of an electronic device (Paragraph 0001).

	It would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to have a printed or patterned annular in Wilson et al. in order to protect a display screen of an electronic device as taught by Kusuda et al.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 10 and 11 of U.S. Patent No. 9,471,163 to Wilson et al. in view of Kusuda et al. (USPGPub 2010/0033442 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards protective shields.

Wilson et al. discloses a protective shield for a touch sensitive screen of a device, the device having a touch sensitive screen that enables touch operation of the electronic device, and the touch sensitive screen having an active area that comprises a touch sensitive visual display and an inactive area, the shield comprising: a base layer defining opposed first and second sides, the base layer having a shape that corresponds to a shape of the touch sensitive screen, the base layer defining a central portion that has a shape corresponding to the active area of the touch sensitive screen and an outer peripheral portion that corresponds to a shape of the inactive area of the touch sensitive screen; an annular layer disposed about the outer peripheral portion of the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer; and a layer of pressure sensitive adhesive disposed on the second side of the annular layer; wherein the shape of the base layer and the disposed layer of pressure sensitive adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device, and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device, wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield, wherein the annular layer comprises an opaque pattern to hide air bubbles formed between the attached shield and the device (Claims 1 – 3, 10 and 11) as in claim 1.  Wilson further discloses a shield for protecting a touch screen that defines an active area disposed within an inactive area, the shield comprising: a base layer having a shape that corresponds to the touch screen, the base layer defining opposing first and second sides; an annular layer attached to the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch screen and that defines a central portion of the shield that corresponds to the active area of the touch screen, the annular layer having a first surface attached to the second side of the base layer and an opposing second surface; a first adhesive layer disposed on the second surface of the annular layer; wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer (Claims 1 – 3, 10 and 11) as in claim 2.  With respect to claim 3, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Claims 1 – 3, 10 and 11).  Regarding claim 14, the base layer is configured to inhibit wear to the pattern of the annular layer (Claims 1 – 3, 10 and 11, wherein the base layer will protect the annular layer).  For claim 15, the shield is configured so that touch sensitive portions of the inactive area and the active area maintain touch sensitivity through the attached touch screen (Claims 1 – 3, 10 and 11).  In claim 16, the shield is configured so that the touch screen maintains touch sensitivity through the attached shield (Claims 1 – 3, 10 and 11).  Regarding claim 17, the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen (Claims 1 – 3, 10 and 11).  As in claim 18, the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield (Claims 1 – 3, 10 and 11).  For claim 20, the base layer is formed from a flexible material (Claims 1 – 3, 10 and 11).  However, Wilson et al. fail to disclose wherein a first adhesive layer disposed on the second surface of the annular layer, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen, the pattern is printed on the first surface of the annular layer, the pattern is formed by screen printing on the first surface of the annular layer, the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield, the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2, the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen and, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area.

Kusuda et al. teaches a protective panel having the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is printed on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is formed by screen printing on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the base layer and the second adhesive layer each have an index of refraction (Paragraphs 0059, 0063 - 0066; Figure 3, #23), wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2 (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23) and a majority of the active area and the inactive area of the touch screen share a common plane (Figures), and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Figures) for the purpose of protecting the display screen of an electronic device (Paragraph 0001).
	It would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to have a printed or patterned annular in Wilson et al. in order to protect a display screen of an electronic device as taught by Kusuda et al.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,345,934 to Wilson et al. in view of Kusuda et al. (USPGPub 2010/0033442 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards protective shields.

Wilson et al. discloses a protective shield for a touch sensitive screen of a device, the device having a touch sensitive screen that enables touch operation of the electronic device, and the touch sensitive screen having an active area that comprises a touch sensitive visual display and an inactive area, the shield comprising: a base layer defining opposed first and second sides, the base layer having a shape that corresponds to a shape of the touch sensitive screen, the base layer defining a central portion that has a shape corresponding to the active area of the touch sensitive screen and an outer peripheral portion that corresponds to a shape of the inactive area of the touch sensitive screen; an annular layer disposed about the outer peripheral portion of the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer; and a layer of pressure sensitive adhesive disposed on the second side of the annular layer; wherein the shape of the base layer and the disposed layer of pressure sensitive adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device, and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device, wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield (Claims 1 and 2) as in claim 1.  Wilson further discloses a shield for protecting a touch screen that defines an active area disposed within an inactive area, the shield comprising: a base layer having a shape that corresponds to the touch screen, the base layer defining opposing first and second sides; an annular layer attached to the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch screen and that defines a central portion of the shield that corresponds to the active area of the touch screen, the annular layer having a first surface attached to the second side of the base layer and an opposing second surface; a first adhesive layer disposed on the second surface of the annular layer; wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer (Claims 1 and 2) as in claim 2.  Regarding claim 14, the base layer is configured to inhibit wear to the pattern of the annular layer (Claims 1 and 2, wherein the base layer protects the annular layer).  For claim 15, the shield is configured so that touch sensitive portions of the inactive area and the active area maintain touch sensitivity through the attached touch screen (Claims 1 and 2).  In claim 16, the shield is configured so that the touch screen maintains touch sensitivity through the attached shield (Claims 1 and 2).  For claim 20, the base layer is formed from a flexible material (Claims 1 and 2).  However, Wilson et al. fail to disclose wherein a first adhesive layer disposed on the second surface of the annular layer, wherein the annular layer comprises an opaque pattern to hide air bubbles formed between the attached shield and the device, wherein the annular layer is patterned, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen, the pattern is printed on the first surface of the annular layer, the pattern is formed by screen printing on the first surface of the annular layer, the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield, the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2, the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen, the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen, the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area.

Kusuda et al. teaches a protective panel having the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is printed on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is formed by screen printing on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the base layer and the second adhesive layer each have an index of refraction (Paragraphs 0059, 0063 - 0066; Figure 3, #23), wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2 (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises a dark color, solid black, multi-colored, at least one of a graphical image, a photographical image, and text or symbols that correspond to touch sensitive operations on the inactive portion of the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23) and a majority of the active area and the inactive area of the touch screen share a common plane (Figures), the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen (Figures), the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield (Figures), and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Figures) for the purpose of protecting the display screen of an electronic device (Paragraph 0001).

	It would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to have a printed or patterned annular in Wilson et al. in order to protect a display screen of an electronic device as taught by Kusuda et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 5 and 9 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. (USPN 6,614,423) in view of Kusuda et al. (USPGPub 2010/0033442 A1) and Leeuwenburgh et al. (USPN 5,937,596).

Wong et al. disclose a protective shield for a touch sensitive screen of a device (Figures; Abstract), the device having a touch sensitive screen that enables touch operation of the electronic device (Figures, #130 and 140), and the touch sensitive screen having an active area that comprises a touch sensitive visual display and an inactive area (Figures, #110, 130 and 140), the shield comprising: a base layer defining opposed first and second sides (Figures, #200), the base layer having a shape that corresponds to a shape of the touch sensitive screen (Figures, #200), the base layer defining a central portion that has a shape corresponding to the active area of the touch sensitive screen and an outer peripheral portion that corresponds to a shape of the inactive area of the touch sensitive screen (Figures, #200), wherein the shape of the base layer and the disposed layer of adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device (Column 3, lines 3 – 5; Abstract) as in claim 1.  Wong et al. further disclose a shield for protecting a touch screen (Figures; Abstract) that defines an active area disposed within an inactive area (Figures, #110, 130 and 140), the shield comprising: a base layer having a shape that corresponds to the touch screen (Figures, #200), the base layer defining opposing first and second sides (Figures, #200) as in claim 2.  With respect to claim 15, the shield is configured so that touch sensitive portions of the inactive area and the active area maintain touch sensitivity through the attached touch screen (Figures, #200).  Regarding claim 16, the shield is configured so that the touch screen maintains touch sensitivity through the attached shield (Abstract).  For claim 18, the first adhesive layer is configured so that the shield may be removed from the touch screen and replaced with a new shield (Column 3, lines 3 – 5; Abstract).  In claim 19, a majority of the active area and the inactive area of the touch screen share a common plane, and wherein the second side of the base layer of an attached shield is in a different plane from that shared by the majority of the active area and the inactive area (Figure 4C).  With regard to claim 20, the base layer is formed from a flexible material (Column 2, line 66 to Column 3, line 2).  However, Wong et al. fail to disclose an annular layer disposed about the outer peripheral portion of the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer; and a layer of pressure sensitive adhesive disposed on the second side of the annular layer; wherein the shape of the base layer and the disposed layer of pressure sensitive adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device, and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device, wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield, wherein the annular layer comprises an opaque pattern to hide air bubbles formed between the attached shield and the device, and wherein the annular layer is patterned, an annular layer attached to the second side of the base layer, the annular layer having a shape that corresponds to the inactive area of the touch screen and that -19-defines a central portion of the shield that corresponds to the active area of the touch screen, the annular layer having a first surface attached to the second side of the base layer and an opposing second surface; a first adhesive layer disposed on the second surface of the annular layer; wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer, and wherein the first surface of the annular layer comprises a pattern, the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen, the pattern is printed on the first surface of the annular layer, the pattern is formed by screen printing on the first surface of the annular layer, a second adhesive layer adhering the first surface of the annular layer to the second side of the base layer, the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield, the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2, the pattern comprises a dark color, the pattern is solid black, the pattern is multi-colored, the pattern comprises at least one of a graphical image, a photographical image, and text, the pattern comprises symbols that correspond to touch sensitive operations on the inactive portion of the touch screen, the base layer is configured to inhibit wear to the pattern of the annular layer, and the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen.

	Kusuda et al. discloses a protective shield (Figures; Abstract) having an annular layer disposed about the outer peripheral portion of the second side of the base layer (Figure 3, #23), the annular layer having a shape that corresponds to the inactive area of the touch sensitive screen and defining opposed first and second sides the annular layer surrounding the central portion of the base layer (Figure 3, #23); wherein the shape of the base layer and the disposed layer of adhesive are configured to attach the shield to the touch sensitive screen of the device so that the central portion of the second side of the base layer is positioned over the active area of the touch sensitive screen of the device (Figure 3, #23), and so that the attached shield forms an air gap between the central portion of the base layer and the touch sensitive screen of the device (Figure 3, #25), wherein the shield is configured so that the touch sensitive screen maintains touch sensitivity through the attached shield (Figure 3, #12 and 20), wherein the annular layer comprises an opaque pattern to hide air bubbles formed between the attached shield and the device (Paragraphs 0059, 0063 - 0066; Figure 3, #23), and wherein the annular layer is patterned (Paragraphs 0059, 0063 - 0066; Figure 3, #23), an annular layer attached to the second side of the base layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the annular layer having a shape that corresponds to the inactive area of the touch screen and that -19-defines a central portion of the shield that corresponds to the active area of the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the annular layer having a first surface attached to the second side of the base layer and an opposing second surface (Paragraphs 0059, 0063 - 0066; Figure 3, #23); a first adhesive layer disposed on the second surface of the annular layer (Figure 3, #26); the second adhesive layer is transparent so that the pattern on the first surface of the annular layer is visible through the base surface of the shield (Figure 3, #27; Paragraph 0059), wherein the base layer, the annular layer, and the first adhesive layer are configured to attach the shield to the touch screen without adhering the central portion of the shield to the active area of the touch screen and so that the active area of the touch screen is visible through the central portion of the base layer (Figure 3, #25 and 26), and wherein the first surface of the annular layer comprises a pattern (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is opaque so that the annular layer hides air bubbles formed between the attached shield and the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is printed on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is formed by screen printing on the first surface of the annular layer (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises a dark color (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is solid black (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern is multi-colored (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises at least one of a graphical image (Paragraphs 0059, 0063 - 0066; Figure 3, #23), a photographical image, and text (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the pattern comprises symbols that correspond to touch sensitive operations on the inactive portion of the touch screen (Paragraphs 0059, 0063 - 0066; Figure 3, #23), the base layer is configured to inhibit wear to the pattern of the annular layer (Figures; Abstract), and the annular layer and the first layer of adhesive have a combined thickness sufficient to lift the second side of the base layer off the active area of the touch screen (Figure 3, #25 and 26) for the purpose of protecting the surface of an electronic device (Abstract).

Leeuwenburgh et al. teach a protective panel (Figures; Abstract) having a layer of pressure sensitive adhesive disposed on the second side of the annular layer (Figure 3, #46), a second adhesive layer adhering the first surface of the annular layer to the second side of the base layer (Figure 3, #48), the base layer and the second adhesive layer each have an index of refraction, wherein the difference in the index of refraction between the base layer and the second adhesive layer is less than 0.2 (Figure 3, wherein the film and the adhesive are made of similar materials) for the purpose of forming a protective barrier between surfaces (Abstract).

	It would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to have an annular layer of desired color or pattern as part of a protective shield with adhesive characteristics in Wong et al. in order protect the surface of an electronic device as taught by Kusuda et al. and to form a protective barrier between surfaces as taught by Leeuwenburgh et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        August 23, 2022